Exhibit 10.1

[cfnlogo10qa01a02.jpg]
CAREFUSION CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
On _________ (the “Grant Date”), CareFusion Corporation, a Delaware corporation
(the “Company”), has awarded to __________ (“Awardee”), an option (the “Option”)
to purchase ________ shares of common stock, par value $0.01 per share, of the
Company (the “Shares”) for a price of _______ per share. The Option has been
granted under the CareFusion Corporation 2009 Long-Term Incentive Plan (the
“Plan”), and will include and be subject to all provisions of the Plan, which
are incorporated herein by reference, and will be subject to the provisions of
this Nonqualified Stock Option Agreement (this “Agreement”). Capitalized terms
used in this Agreement which are not specifically defined will have the meanings
ascribed to such terms in the Plan. This Option shall vest and become
exercisable in three installments, which shall be as nearly equal as possible,
on the first three anniversaries of the Grant Date (each a “Vesting Date” with
respect to the portion of the Option scheduled to vest on such date), subject in
each case to the provisions of this Agreement, including those relating to the
Awardee’s continued employment with the Company and its Affiliates
(collectively, the “CareFusion Group”). This Option shall expire on _________
(the “Grant Expiration Date”).
1.        Method of Exercise and Payment of Price.
(a)    Method of Exercise. At any time when all or a portion of the Option is
exercisable under the Plan and this Agreement, some or all of the exercisable
portion of the Option may be exercised from time to time by written notice to
the Company, or such other method of exercise as may be specified by the
Company, including without limitation, exercise by electronic means on the web
site of the Company’s third-party equity plan administrator, which will:
(i)    state the number of whole Shares with respect to which the Option is
being exercised; and
(ii)     if the Option is being exercised by anyone other than Awardee, if not
already provided, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all Applicable Laws and regulations.
(b)    Payment of Price. The full exercise price for the portion of the Option
being exercised shall be paid to the Company as provided below:
(i)    in cash;
(ii)    by check or wire transfer (denominated in U.S. Dollars);
(iii)    subject to any conditions or limitations established by the
Administrator, other Shares which (A) in the case of Shares acquired from the
Company (whether upon the exercise of an Option or otherwise), have been owned
by the Participant for more than six months on the date of surrender (unless
this condition is waived by the Administrator), and (B) have a Fair Market Value
on the date of surrender equal to or greater



--------------------------------------------------------------------------------



than the aggregate exercise price of the Shares as to which said Option shall be
exercised (it being agreed that the excess of the Fair Market Value over the
aggregate exercise price shall be refunded to the Awardee, with any fractional
Share being repaid in cash);
(iv)    subject to any conditions or limitations established by the
Administrator, the Company’s withholding Shares otherwise issuable upon exercise
of an Option;
(v)     consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator; or
(vi)     any combination of the foregoing methods of payment.
2.        Transferability. The Option shall be transferable (I) at Awardee’s
death, by Awardee by will or pursuant to the laws of descent and distribution,
and (II) by Awardee during Awardee’s lifetime, without payment of consideration,
to (a) the spouse, former spouse, parents, stepparents, grandparents,
parents-in-law, siblings, siblings-in-law, children, stepchildren,
children-in-law, grandchildren, nieces or nephews of Awardee, or any other
persons sharing Awardee’s household (other than tenants or employees)
(collectively, “Family Members”), (b) a trust or trusts for the primary benefit
of Awardee or such Family Members, (c) a foundation in which Awardee or such
Family Members control the management of assets, or (d) a partnership in which
Awardee or such Family Members are the majority or controlling partners;
provided, however, that subsequent transfers of the transferred Option shall be
prohibited, except (X) if the transferee is an individual, at the transferee’s
death by the transferee by will or pursuant to the laws of descent and
distribution, and (Y) without payment of consideration to the individuals or
entities listed in subparagraphs II(a), (b) or (c), above, with respect to the
original Awardee. The Administrator may, in its discretion, permit transfers to
other persons and entities as permitted by the Plan. Neither a transfer under a
domestic relations order in settlement of marital property rights nor a transfer
to an entity in which more than 50% of the voting interests are owned by Awardee
or Family Members in exchange for an interest in that entity shall be considered
to be a transfer for consideration. Within 10 days of any transfer, Awardee
shall notify the Compensation and Benefits department of the Company in writing
of the transfer. Following transfer, the Option shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer
and, except as otherwise provided in the Plan or this Agreement, references to
the original Awardee shall be deemed to refer to the transferee. The events of a
Termination of Employment of Awardee provided in Paragraph 3 hereof shall
continue to be applied with respect to the original Awardee, following which the
Option shall be exercisable by the transferee only to the extent, and for the
periods, specified in Paragraph 3. The Company shall have no obligation to
notify any transferee of Awardee’s Termination of Employment with the CareFusion
Group for any reason. The conduct prohibited of Awardee in Paragraphs 5 and 6
hereof shall continue to be prohibited of Awardee following transfer to the same
extent as immediately prior to transfer and the Option (or its economic value,
as applicable) shall be subject to forfeiture by the transferee and recoupment
from Awardee to the same extent as would have been the case of Awardee had the
Option not been transferred. Awardee shall remain subject to the recoupment
provisions of Paragraphs 5 and 6 of this Agreement and tax withholding
provisions of Section 29 of the Plan following transfer of the Option.

2

--------------------------------------------------------------------------------



3.        Termination of Employment; Retirement.
(a)    Termination of Employment by Reason of Death or Disability. If a
Termination of Employment of Awardee occurs by reason of death or Disability
prior to the vesting in full of the Option, but at least six (6) months from the
Grant Date, then any unvested portion of the Option shall vest upon and become
exercisable in full from and after such death or Disability. The Option may
thereafter be exercised by the Awardee, any transferee of Awardee, if
applicable, or by the legal representative of the estate or by the legatee of
Awardee under the will of Awardee from the date of such death or Disability
until the Grant Expiration Date.
(b)    Retirement. If Awardee remains in the continuous employ of the Company or
its Affiliates for at least six (6) months after the Grant Date and at such time
is or thereafter becomes Retirement Eligible, then any unvested portion of the
Option shall vest. Subject to Paragraph 3(c) below, if the Option vests in
accordance with the preceding sentence, it shall become exercisable by Awardee
(or any transferee, if applicable) on the applicable Vesting Date(s) in the
portions set forth on the vesting schedule provided in the preamble to this
Agreement, and once a portion of the Option becomes exercisable, it shall remain
exercisable until the Grant Expiration Date. If Awardee dies after becoming
Retirement Eligible, but before the Grant Expiration Date, the Option may be
exercised in full by any transferee of the Option, if applicable, or by the
legal representative of the estate or by the legatee of Awardee under the will
of Awardee from and after such death until the Grant Expiration Date. For
purposes of this Agreement and this Award under the Plan, “Retirement Eligible”
shall mean Awardee’s (i) attaining age fifty-five (55), and (i) having at least
ten (10) years of continuous service with the Company or Cardinal Health, Inc.
and their Affiliates, including service with an Affiliate of the Company or
Cardinal Health, Inc. prior to the time that such Affiliate became an Affiliate
of the Company or Cardinal Health, Inc. For purposes of the age and/or service
requirement, the Administrator may, in its discretion, credit a Participant with
additional age and/or years of service.
(c)    Termination in Connection with a Change of Control. If within two (2)
years after a Change of Control, Awardee experiences a Termination of Employment
(i) by the Company for any reason other than because of Awardee’s death,
Disability or Termination for Cause or (ii) by Awardee for Good Reason (as
defined below), then any unvested portion of the Option shall vest upon and
become exercisable in full from and after such date of Termination of Employment
and the Option shall remain exercisable until the earlier of one (1) year
following the date of such Termination of Employment or the Grant Expiration
Date; provided that, if Awardee is Retirement Eligible on the date of such
Termination of Employment, then any unexercisable portion of the Option shall
become exercisable in full from after such date of Termination of Employment and
shall remain exercisable until the Grant Expiration Date.
For purposes of this Paragraph 3(c), “Good Reason” means one or more of the
following conditions (without the consent of Awardee): (i) a material reduction
of Awardee’s base compensation (including Base Salary or Target Bonus); (ii) a
material diminution in Awardee’s authority, duties, or responsibilities; and
(iii) a material change in the geographic location at which Awardee must perform
services, where a change of at least 35 miles or to another country will be
deemed material. Awardee must provide notice to the Company of

3

--------------------------------------------------------------------------------



the existence of one or more of the above conditions within 90 days after the
initial existence of the condition(s), upon the notice of which the Company
shall have 30 days to remedy the condition(s). If the Company fails to so remedy
the condition(s), the 31 day following the Company’s receipt of Awardee’s notice
shall be deemed to be the date of Termination of Employment of Awardee for Good
Reason hereunder.
(d)     Other Termination of Employment. If a Termination of Employment of
Awardee occurs by any reason other than as set forth in Paragraphs (a), (b) and
(c) hereof, any unexercised portion of the Option which has not vested on such
date of Termination of Employment will automatically be forfeited. Awardee (or
any transferee, if applicable) will have 90 days from the date of Termination of
Employment or until the Grant Expiration Date, whichever period is shorter, to
exercise any portion of the Option that is vested and exercisable on the date of
Termination of Employment; provided, however, that if the Termination of
Employment was a Termination for Cause, as determined by the Administrator, the
Option shall be immediately canceled by the Administrator (whether then held by
Awardee or any transferee).
4.        Restrictions on Exercise. The Option is subject to all restrictions in
this Agreement and/or in the Plan. As a condition of any exercise of the Option,
the Company may require Awardee or his or her transferee or successor to make
any representation and warranty to comply with any applicable law or regulation
or to confirm any factual matters (including Awardee’s compliance with the terms
of Paragraphs 5 and 6 of this Agreement or any employment or severance agreement
between the CareFusion Group and Awardee) reasonably requested by the Company.
The Option shall not be exercisable if such exercise would involve a violation
of any Applicable Law.
5.        Triggering Conduct/Competitor Triggering Conduct. As used in this
Agreement, “Triggering Conduct” shall include the following: disclosing or using
in any capacity other than as necessary in the performance of duties assigned by
the CareFusion Group any confidential information, trade secrets or other
business sensitive information or material concerning the CareFusion Group;
violation of Company policies, including but not limited to conduct which would
constitute a breach of any certificate of compliance or similar
attestation/certification signed by Awardee; directly or indirectly employing,
contacting concerning employment, or participating in any way in the recruitment
for employment of (whether as an employee, officer, director, agent, consultant
or independent contractor), any person who was or is an employee,
representative, officer or director of the CareFusion Group at any time within
the 12 months prior to Awardee’s Termination of Employment; any action by
Awardee and/or his or her representatives that either does or could reasonably
be expected to undermine, diminish or otherwise damage the relationship between
the CareFusion Group and any of its customers, potential customers, vendors
and/or suppliers that were known to Awardee; and breaching any provision of any
employment or severance agreement with a member of the CareFusion Group. As used
in this Agreement, “Competitor Triggering Conduct” shall include, either during
Awardee’s employment or within one year following Awardee’s Termination of
Employment, accepting employment with, or serving as a consultant or advisor or
in any other capacity to, an entity that is in competition with the business
conducted by any member of the CareFusion Group prior to a Change of Control (a
“Competitor”), including, but not limited to, employment or another

4

--------------------------------------------------------------------------------



business relationship with any Competitor if Awardee has been introduced to
trade secrets, confidential information or business sensitive information during
Awardee’s employment with the CareFusion Group and such information would aid
the Competitor because the threat of disclosure of such information is so great
that, for purposes of this Agreement, it must be assumed that such disclosure
would occur.
6.        Special Forfeiture/Repayment Rules. For so long as Awardee continues
as an employee with the CareFusion Group and for three years following
Termination of Employment regardless of the reason, Awardee agrees not to engage
in Triggering Conduct. If Awardee engages in Triggering Conduct during the time
period set forth in the preceding sentence or in Competitor Triggering Conduct
during the time period referenced in the definition of “Competitor Triggering
Conduct” set forth in Paragraph 5 above, then:
(a)    the Option (or any part thereof that has not been exercised) shall
immediately and automatically terminate, be forfeited, and shall cease to be
exercisable at any time; and
(b)    Awardee shall, within 30 days following written notice from the Company,
pay the to Company an amount equal to (x) the gross option gain realized or
obtained by Awardee or any transferee resulting from the exercise of such
Option, measured at the date of exercise (i.e., the difference between the
market value of the Shares underlying the Option on the exercise date and the
exercise price paid for such Shares underlying the Option), with respect to any
portion of the Option that has already been exercised at any time within three
years prior to the Triggering Conduct (the “Look-Back Period”), (y) minus $1.00.
If Awardee engages only in Competitor Triggering Conduct, then the Look-Back
Period shall be shortened to exclude any period more than one year prior to
Awardee’s Termination of Employment, but including any period between the time
of Termination of Employment and engagement in Competitor Triggering Conduct.
Awardee may be released from Awardee’s obligations under this Paragraph 6 if and
only if the Administrator (or its duly appointed designee) authorizes, in
writing and in its sole discretion, such release. Nothing in this Paragraph 6
constitutes a so-called “noncompete” covenant. This Paragraph 6 does, however,
prohibit certain conduct while Awardee is associated with the CareFusion Group
and thereafter and does provide for the forfeiture or repayment of the benefits
granted by this Agreement under certain circumstances, including, but not
limited to, Awardee’s acceptance of employment with a Competitor. Awardee agrees
to provide the Company with at least 10 days written notice prior to directly or
indirectly accepting employment with or serving as a consultant or advisor or in
any other capacity to a Competitor, and further agrees to inform any such new
employer, before accepting employment, of the terms of this Paragraph 6 and
Awardee’s continuing obligations contained herein. No provisions of this
Agreement shall diminish, negate or otherwise impact any separate noncompete or
other Agreement to which Awardee may be a party, including, but not limited to,
any certificate of compliance or similar attestation/certification signed by
Awardee; provided, however, that to the extent that any provisions contained in
any other Agreement are inconsistent in any manner with the restrictions and
covenants of Awardee contained in this Agreement, the provisions of this
Agreement shall take precedence and such other inconsistent provisions shall be
null and void. Awardee acknowledges and agrees that the restrictions contained
in this Agreement are being made for the benefit of the Company in consideration
of Awardee’s

5

--------------------------------------------------------------------------------



receipt of the Option, in consideration of employment, in consideration of
exposing Awardee to the Company’s business operations and confidential
information, and for other good and valuable consideration, the adequacy of
which consideration is hereby expressly confirmed. Awardee further acknowledges
that the receipt of the Option and execution of this Agreement are voluntary
actions on the part of Awardee and that the Company is unwilling to provide the
Option to Awardee without including the restrictions and covenants of Awardee
contained in this Agreement. Further, the parties agree and acknowledge that the
provisions contained in Paragraphs 5 and 6 are ancillary to, or part of, an
otherwise enforceable agreement at the time the agreement is made.
7.        Right of Set-Off. By accepting this Option, Awardee consents to a
deduction from, and set-off against, any amounts owed to Awardee that are not
treated as “non-qualified deferred compensation” under Section 409A of the Code
by any member of the CareFusion Group from time to time (including, but not
limited to, amounts owed to Awardee as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the CareFusion Group by Awardee
under this Agreement.
8.        Withholding Tax.
(a)    Generally. Awardee is liable and responsible for all taxes owed in
connection with the exercise of the Option, regardless of any action the Company
takes with respect to any tax withholding obligations that arise in connection
with the Option. The Company does not make any representation or undertaking
regarding the tax treatment or the treatment of any tax withholding in
connection with the exercise of the Option. The Company does not commit and is
under no obligation to structure the Option or the exercise of the Option to
reduce or eliminate Awardee’s tax liability.
(b)    Payment of Withholding Taxes. Concurrently with the payment of the
exercise price pursuant to Paragraph 1 hereof, Awardee is required to arrange
for the satisfaction of the minimum amount of any domestic or foreign tax
withholding obligation, whether national, federal, state or local, including any
employment tax obligation (the “Tax Withholding Obligation”) in a manner
acceptable to the Company, including withholding such amounts in cash from the
Awardee's wages or other payments due to the Awardee at any time, or, in lieu
thereof, to retain, or sell without notice, a number of Shares sufficient to
cover the Tax Withholding Obligation. The value of any Shares retained for such
purposes shall be based on the Fair Market Value, as the term is defined in the
Plan, of the Shares on the date of exercise of the Option. To the extent that
the Company or its Affiliate withholds any amounts in Shares to cover the Tax
Withholding Obligation, it will do so at the minimum statutory rate. Should the
Company or the Affiliate withhold any amounts in cash or retains any Shares in
excess of Awardee’s actual Tax Withholding Obligation, the Company and/or
Awardee’s employer will refund the excess amount to the Awardee, with any
fractional Share being repaid in cash, within a reasonable period and without
any interest. The Awardee authorizes the Company or the Affiliate, or their
agents (including, without limitations, any broker or bank) to withhold cash or
Shares as appropriate. Awardee agrees to pay the Company and/or the Affiliate
employing Awardee any amount of the Tax Withholding Obligation that is not
satisfied by the means described herein.
If any of the foregoing methods of collection are not allowed under Applicable
Law or if

6

--------------------------------------------------------------------------------



Awardee fails to comply with his or her obligations in connection with the Tax
Withholding Obligation as described in this section, the Company may refuse to
honor the exercise and refuse to deliver the Shares.
Awardee is liable and responsible for all taxes and social security owed in
connection with the Option, regardless of any action the Company takes with
respect to any Tax Withholding Obligations that arise in connection with the
Option. The Company does not make any representation or undertaking regarding
the tax and social security treatment or the treatment of any withholding in
connection with the exercise of the Option. The Company does not commit and is
under no obligation to structure the Option or the exercise of the Option to
reduce or eliminate Awardee's tax liability.
9.    Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Delaware, without regard
to principles of conflicts of law, except to the extent superceded by the laws
of the United States of America. The parties agree and acknowledge that the laws
of the State of Delaware bear a substantial relationship to the parties and/or
this Agreement and that the Option and benefits granted herein would not be
granted without the governance of this Agreement by the laws of the State of
Delaware. In addition, all legal actions or proceedings relating to this
Agreement shall be brought exclusively in state or federal courts located in the
State of Delaware and the parties executing this Agreement hereby consent to the
personal jurisdiction of such courts. Awardee acknowledges that the covenants
contained in Paragraphs 5 and 6 of this Agreement are reasonable in nature, are
fundamental for the protection of the Company’s legitimate business and
proprietary interests, and do not adversely affect Awardee’s ability to earn a
living in any capacity that does not violate such covenants. The parties further
agree that in the event of any violation by Awardee of any such covenants, the
Company will suffer immediate and irreparable injury for which there is no
adequate remedy at law. In the event of any violation or attempted violations of
the restrictions and covenants of Awardee contained in this Agreement, the
CareFusion Group shall be entitled to specific performance and injunctive relief
or other equitable relief, including the issuance ex parte of a temporary
restraining order, without any showing of irreparable harm or damage, such
irreparable harm being acknowledged and admitted by Awardee, and Awardee hereby
waives any requirement for the securing or posting of any bond in connection
with such remedy, without prejudice to any other rights and remedies afforded
the CareFusion Group hereunder or by law. In the event that it becomes necessary
for the CareFusion Group to institute legal proceedings under this Agreement,
Awardee shall be responsible to the Company for all costs and reasonable legal
fees incurred by the Company with regard to such proceedings. Any provision of
this Agreement which is determined by a court of competent jurisdiction to be
invalid or unenforceable should be construed or limited in a manner that is
valid and enforceable and that comes closest to the business objectives intended
by such provision, without invalidating or rendering unenforceable the remaining
provisions of this Agreement.
10.    Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth

7

--------------------------------------------------------------------------------



in this Agreement. The Administrator may delegate its functions under this
Agreement to an officer of the CareFusion Group designated by the Administrator
(hereinafter the “designee”). In fulfilling its responsibilities hereunder, the
Administrator or its designee may rely upon documents, written statements of the
parties or such other material as the Administrator or its designee deems
appropriate. The parties agree that there is no right to be heard or to appear
before the Administrator or its designee and that any decision of the
Administrator or its designee relating to this Agreement, including without
limitation whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, shall be final and binding unless such decision
is arbitrary and capricious.
11.    Prompt Acceptance of Agreement. The Option grant evidenced by this
Agreement shall, at the discretion of the Administrator, be forfeited if this
Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.
12.    Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Option grant under and participation in the Plan or future options that may be
granted under the Plan by electronic means. Awardee hereby consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of
option grants and the execution of option Agreements through electronic
signature.
13.    Notices. All notices, requests, consents and other communications
required or provided under this Agreement to be delivered by Awardee to the
Company will be in writing and will be deemed sufficient if delivered by hand,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:
CareFusion Corporation
3750 Torrey View Court
San Diego, CA 92130
Attention: General Counsel        


All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.
14.    Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment Agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant

8

--------------------------------------------------------------------------------



to delegated authority of the Human Resources and Compensation Committee
provides for greater benefits to Awardee with respect to (i) vesting of the
Option on Termination of Employment by reason of specified events or
(ii) exercisability of the Option following Termination of Employment, than
provided in this Agreement or in the Plan, then the terms of such Employment
Arrangement with respect to vesting of the Option on Termination of Employment
by reason of such specified events or exercisability of the Option following
Termination of Employment shall supersede the terms hereof to the extent
permitted by the terms of the Plan.
 
 
 
 
CAREFUSION CORPORATION
 
 
By:
 
 Kieran T. Gallahue
 
 
Its:
 
 Chairman and Chief Executive Officer

 








 







9

--------------------------------------------------------------------------------



ACCEPTANCE OF AGREEMENT
Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this Agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this Agreement; (b) voluntarily and knowingly accepts this Agreement and the
Option granted to him or her under this Agreement subject to all provisions of
the Plan and this Agreement, including the provisions in the Agreement regarding
“Triggering Conduct/Competitor Triggering Conduct” and “Special
Forfeiture/Repayment Rules” set forth in Paragraphs 5 and 6 above; (c)
acknowledges previously accepting, and voluntarily and knowingly accepts, the
terms of the equity awards of the Company and/or Cardinal Health, Inc. that
Awardee received in connection with the spin-off of the Company from Cardinal
Health, Inc., subject to all the provisions of the applicable equity incentive
plan(s) under which the award(s) was granted; and (d) represents that he or she
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement. Awardee further acknowledges receiving a
copy of the Company’s most recent annual report to stockholders and other
communications routinely distributed to the Company’s stockholders and a copy of
the Plan Prospectus dated August 31, 2009 pertaining to the Plan.
 
 
 
 
Awardee’s Signature
 
  
Date




